Citation Nr: 1044801	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-37 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
North Florida/South Georgia Veterans Health System


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses 
incurred from January 28, 2006, to January 29, 2006, at the Bert 
Fish Medical Center.

2.  Entitlement to payment or reimbursement for medical expenses 
incurred from March 4, 2006, to March 8, 2006, at the Bert Fish 
Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

According to the Veterans Health Administration (VHA), the 
Veteran had active military service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) North Florida/South Georgia Veterans Health System.  The 
decisions denied entitlement to payment or reimbursement to 
various vendors of unauthorized medical expenses incurred at the 
Bert Fish Medical Center from January 28, 2006, to January 29, 
2006, and from March 4, 2006, to March 8, 2006.

The Veteran requested a hearing before the Board in a November 
2006 substantive appeal.  A hearing was scheduled for April 28, 
2010, at the VA Regional Office in St. Petersburg, Florida.  
Prior to the hearing, the Veteran cancelled the hearing.  Under 
these circumstances, the Board finds that the Veteran has been 
afforded his opportunity for a hearing and that his request to 
testify before the Board has been withdrawn.  38 C.F.R. 
§ 20.702(e) (2010). 

In October 2010, subsequent to the most recent Statement of the 
Case, additional evidence was submitted to the Board in the form 
of a letter from a Dr. E.L.  The Veteran's representative waived 
review of the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the 
Board can consider such evidence in the adjudication of this 
appeal without prejudice to the Veteran.


FINDINGS OF FACT

1.  From January 28, 2006, to January 29, 2006, the Veteran 
received emergency medical services at the Bert Fish Medical 
Center.

2.  Although the Veteran was enrolled in the VA health care 
system during the period here in question, he had not received VA 
medical services during the 24-month period preceding his January 
2006 admission to the Bert Fish Medical Center.

3.  On March 3, 2006, the Veteran was admitted to the Bert Fish 
Medical Center for emergency medical services after experiencing 
chest pressure, tightness, shortness of breath, left arm 
numbness, palpitations, and light-headedness, and was discharged 
therefrom on March 8, 2006.

4.  Given the Veteran's symptoms, a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to his life or health.

5.  The VHA has paid $1,555.13 for treatment received during the 
first 24 hours, but denied payment or reimbursement of treatment 
thereafter finding that the Veteran's medical condition had 
stabilized and care or transfer to a VA medical facility was 
feasible and would not be unsafe for the Veteran.

6.  The evidence of record shows that the Veteran's medical 
condition continued to require emergent treatment through March 
8, 2006, and was of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other Federal 
facility, the closest of which was two and one-half hours away.

7.  At the time of the March 2006 medical emergency, the Veteran 
was enrolled in the VA health care system during the period here 
in question, and he had received VA medical services during the 
24-month period preceding his admission to the Bert Fish Medical 
Center.

8.  The Veteran is financially liable to the providers of 
treatment for the services he received at the Bert Fish Medical 
Center in March 2006.

9.  The Veteran is not shown to have coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, for 
emergency treatment.

10.  The condition for which the March 2006 treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.

11.  The Veteran does not have a total disability, permanent in 
nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is not 
service connected, has not been held to be aggravating a service-
connected disability, and is not shown to be a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under Chapter 31 of Title 38 of the United 
States Code.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of medical expenses 
incurred at the Bert Fish Medical Center from January 28, 2006, 
to January 29, 2006, have not been met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 17.1001, 17.1002 (2010).

2.  The criteria for payment or reimbursement of medical expenses 
incurred at the Bert Fish Medical Center from March 4, 2006, to 
March 8, 2006, have been met.  38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was treated at the Bert Fish Medical Center in New 
Smyrna Beach, Florida, on two occasions-from January 28, 2006, 
to January 29, 2006, and from March 3, 2006, to March 8, 2006.  
The Veteran contends that he should be reimbursed or payment 
should be provided for these instances of emergency treatment.

Under the law, VA shall provide payment or reimbursement for the 
reasonable value of emergency treatment furnished to a veteran 
for non-service-connected conditions in a non-VA facility.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson 
who possesses an average knowledge of health and 
medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was brought 
to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but 
payment is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran or 
provider against a third party for payment of 
such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive emergency 
treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

The Board notes that the Veterans' Mental Health and Other Care 
Improvements Act was enacted in October 2008, during the pendency 
of the appeal.  Pub. L. No. 110-387, 122 Stat. 4110 (2008).  This 
act, among other things, revised 38 U.S.C. §§ 1725 and 1728.  Of 
note, the revisions incorporated changed the language relating to 
payment for "emergency treatment" from "until such time as the 
veteran can be transferred to a Department facility or other 
Federal facility" to "until (i) such time as the veteran can be 
transferred safely to a Department facility and such facility is 
capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if-(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility."

The Board first points out that the Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency treatment 
provided.  38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for a 
service-connected disability or a condition aggravating a 
service-connected disability, are totally and permanently 
disabled due to service-connected disability, or for a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under Chapter 31.  See 38 C.F.R. 
§ 17.120(a).  The Veteran is not service-connected for any 
disability.



Treatment from January 28, 2006, to January 29, 2006

In regards to the first claim, the Veteran was admitted to the 
Bert Fish Medical Center on the evening of January 28, 2006, with 
a complaint of chest pain.  An emergency physician's record also 
reflects that he had symptoms of indigestion and sweating 
characterized as moderate in severity.  Paramedics administered 
nitroglycerin on the way to the facility.  The physician noted 
that the symptoms had resolved on arrival at the emergency 
department.  The clinical impression was acute chest pain.  The 
Veteran was discharged the following day on January 29, 2006.

The salient question for this instance of emergency treatment is 
whether, at the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under the authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the furnishing of 
such emergency treatment.  See 38 C.F.R. § 17.1002(e).  If he did 
not meet this requirement, the claim must be denied.

By way of background, the Veteran states that he applied and was 
enrolled in the VA health care system.  This aspect of 
§ 17.1002(e) is not in dispute.  He recalls that he was informed 
by a letter, dated November 25, 2005, that he was enrolled in the 
system.  The Veteran states that the earliest date that he was 
able to set an appointment for an initial orientation at a VA 
facility was February 24, 2006, and that his first visit to a 
primary care provider was scheduled for March 10, 2006.  The 
Veteran asserts that he did not miss any appointment for VA 
treatment and that it is not his fault that the system was too 
overcrowded to accommodate him at an earlier date.  He 
acknowledges that he was not seen by VA prior to the emergency 
situation that occurred on January 28, 2006.  However, the 
Veteran maintains that the claim should nevertheless be granted 
on account of being enrolled in the system and being available 
for treatment should it have been made available to him.

The United States Court of Appeals for Veterans Claims (Court) 
has addressed a case with nearly identical facts as the Veteran's 
case.  In Fritz v. Nicholson, 20 Vet. App. 507 (2006), the 
veteran had enrolled for VA medical benefits as a non-service-
connected applicant.  The earliest available appointment to see a 
primary care physician was approximately two weeks later.  Prior 
to that appointment, the veteran went to a local non-VA 
facility's emergency room fearful of having a heart attack on 
account of severe back and chest pains, which was found to be due 
to acute pancreatitis caused by gallstones blocking the bile 
duct.  Id. at 508.  The Court noted that "care" is defined as 
the "services rendered by members of the health professions for 
the benefit of a patient."  Id. at 511 (citing Dorland's 
Illustrated Medical Dictionary 298 (30th ed. 2003)).  The Court 
found that care was synonymous with medical services such as 
medical examination, treatment, rehabilitative services, surgical 
services, dental services, optometric and podiatric services, and 
preventative health services.  Id. at 511.  Ultimately, the Court 
held that the veteran was not eligible for reimbursement or 
payment of emergency medical services under 38 U.S.C.A. § 1725 
because he did not undergo a medical examination or receive 
treatment or medical services of any kind after he was enrolled 
in the VA health-care plan.  Id. at 511.

In the present case, the Veteran's circumstances are nearly 
identical to those in the Fritz case.  The Veteran enrolled in 
the VA health system and was scheduled for treatment, but 
underwent emergency treatment at a non-VA facility before his 
first VA appointment.  Consequently, as did the Court in the 
Fritz case, the Board finds that the Veteran had not received 
medical services under the authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of the 
emergency treatment from January 28, 2006, to January 29, 2006.  
He is, therefore, not entitled to payment or reimbursement for 
the associated medical expenses as a matter of law.  See 
38 C.F.R. § 17.1002(e).

The Board acknowledges the Veteran's circumstances as a victim of 
bad timing.  However, in spite of his contentions, the Board is 
bound by the applicable statutes and regulations.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 (2010).  The Board 
has no discretion and is specifically prohibited from awarding 
benefits that are not authorized by law.  See 38 U.S.C.A. § 
7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on 
OPM v. Richmond, 496 U.S. 414, 424 (1990)).  Therefore, as it has 
done here, the Board must deny the Veteran's claim.



Treatment for March 3, 2006, through March 8, 2006

With respect to the second claim, the evidence of record shows 
that, on March 3, 2006, the Veteran was admitted to the Bert Fish 
Medical Center for emergency medical services after experiencing 
chest pressure, tightness, shortness of breath, left arm 
numbness, palpitations, and light-headedness.  According to the 
discharge summary, the Veteran was hospitalized and had cardiac 
enzymes cycled.  He underwent a cardiac catheterization on March 
6, 2006.  The Veteran was found to have severe left anterior 
descending artery blockage.  It was determined that the Veteran 
be transferred to the hospital in Ormond Beach, Florida, for a 
PCI (percutaneous coronary intervention) and he was discharged on 
March 8, 2006.  The discharge summary noted that the Veteran 
would be under the care of Dr. E.L. and that the Veteran would 
continue to follow up with VA as usual once he was discharged 
from the facility in Ormond Beach.

Unlike the January 2006 emergency treatment, the VHA determined 
that the Veteran meets the criteria under 38 C.F.R. § 17.1002 for 
payment or reimbursement of the emergency medical expenses and 
made payment in the amount of $1,555.13 for the first day of 
emergency treatment (i.e., March 3, 2006, to March 4, 2006).  
However, payments for the expenses incurred thereafter were not 
made on account of the VHA determining that the Veteran's 
condition had stabilized on March 4, 2006.  The Veteran contends, 
however, that the payment or reimbursement should cover the 
entire period of the episode in question because he had not 
stabilized as of March 4, 2006, and thus the entire period of 
treatment (until March 8, 2006) was emergent in nature.

There is no real dispute here that the Veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a)-(c) and (e)-(i), 
outlined above.  The evidence of record clearly shows that the 
Veteran received emergency services at the Bert Fish Medical 
Center on March 3, 2006.  Given his symptoms, a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to the Veteran's life 
or health.  As noted previously, the Veteran was enrolled in the 
VA health care system.  Unlike the first instance of emergency 
treatment, during the time frame here in question, it appears 
that he had received VA medical services during the 24-month 
period preceding the treatment here at issue.  This is likely so 
given the dates of the Veteran's scheduled appointments and VHA's 
determination to pay for the treatment on March 3, 2006.

In addition, the Veteran is shown to be financially liable for 
the cost of the treatment in question and there is nothing in the 
record to indicate that the Veteran had coverage under private 
medical insurance or a health-plan contract, as that term is 
defined in 38 C.F.R. § 17.1001(a).  The condition for which the 
emergency treatment was furnished is not shown to have been 
caused by an accident or work-related injury.  In addition, as 
noted previously, the record shows that the Veteran's claim is 
not eligible for reimbursement under 38 U.S.C. § 1728 because the 
Veteran did not have a total disability, permanent in nature, 
resulting from service-connected disability, and because the 
condition for which the emergency treatment was furnished was not 
service connected; has not been held to be aggravating a service-
connected disability; and is not shown to be a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under 38 U.S.C. Chapter 31.  See 38 C.F.R. 
§ 17.120(a) (2010).

The salient question here is whether the Veteran's condition was 
of such a nature that he could be safely discharged or 
transferred to a VA or other Federal facility and such facility 
was capable of accepting such transfer, or a Department facility 
or other Federal facility agreed to accept such transfer.  VHA 
has determined that the Veteran is ineligible for payment on this 
ground because, as of March 4, 2006, the Veteran's condition had 
stabilized, VA facilities were feasibly available for care, and 
transfer to a VAMC could have been safely effected.  The Board 
respectfully disagrees.

In October 2010, the Veteran submitted an undated letter from Dr. 
E.L.-the physician who was to treat the Veteran at the hospital 
in Ormond Beach.  In the letter, Dr. E.L. stated that the Veteran 
was admitted in March 2006 for unstable angina.  Because of the 
Veteran's unstable situation, Dr. E.L. stated that the Veteran 
could not be transferred to a nearby VA clinic or hospital as the 
trip to the VA facility would take two and one-half hours by car.  
Dr. E.L. stated that the Veteran was therefore admitted to the 
Bert Fish Medical Center through the emergency room for a workup 
of unstable angina.  Subsequent to that, Dr. E.L. reports that 
the Veteran was transferred to the Ormond Beach hospital for 
emergency stenting of the left anterior descending artery.

The evidence shows that the Veteran was cognizant of his 
eligibility for care through the VA health care system.  It was 
noted that he received VA care in several instances in the 
records from the Bert Fish Medical Center.  Additionally, the 
Veteran stated that he called the VA Medical Center (VAMC) in 
Gainesville, Florida, after he had been admitted to the Bert Fish 
Medical Center.  He states that he was not advised by VA of any 
alternative plan to having the stent performed by the non-VA 
facility.  In any case, the Gainesville VAMC is nearly 130 miles 
from the Bert Fish Medical Center.  Thus, as Dr. E.L. implied, 
safe transfer to a distant facility does not seem feasible when 
considering the Veteran's circumstances of having unstable angina 
brought on by exertion.  Additionally, although there are other 
VA facilities in closer proximity than Gainesville, these 
facilities do not appear to have the wherewithal to perform 
complex surgeries such as that which was performed on the 
Veteran.  For instance, the nearest VA outpatient clinic in 
Daytona Beach, Florida, only provides for minor surgical 
procedures.  Specialty procedures are referred to the Gainesville 
VAMC.

In addition to the distance of the nearest VAMC, the medical 
evidence reflects that the Veteran required continued emergent 
care for evaluation and stabilization of his cardiac problems; 
therefore, he clearly had not been fully stabilized by March 4, 
2006.  Dr. E.L.'s letter in particular expressly states that the 
Veteran was transferred for emergency stenting.  This information 
indicates to the Board that the medical care in conjunction with 
the medical emergency had not yet ended.  Simply put, the 
evidence indicates that the entire period of treatment was for 
emergency services and not solely the treatment on March 3, 2006.

Based on the foregoing, the Board is persuaded that the Veteran 
was receiving emergent care from March 4, 2006, to March 8, 2006.  
In addition, he could not have been safely transferred to the 
Gainesville VAMC for continued care even if that facility did 
accept such a transfer.  The evidence suggests that the Bert Fish 
Medical Center could not continue the care and necessarily 
transferred the Veteran for the required treatment at the 
hospital in nearby Ormond Beach.  Not until then had the 
Veteran's situation stabilized.  The Board is satisfied that the 
requirements of 38 C.F.R. § 17.1002(d) have been met.  The appeal 
of this issue is, therefore, granted.

Notice and Assistance Requirements

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  The VCAA sets forth the VA's duties to notify 
and assist claimants regarding their claims.  However, in cases 
such as the first claim, when entitlement to the benefit claimed 
cannot be established as a matter of law with respect to 
undisputed facts, no duty to provide notice or assistance arises.  
See 38 C.F.R. §§ 3.159(b)(3)(ii), 3.159(d)(3) (2010).  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Nevertheless, it 
appears that notice was provided to the Veteran in August 2006.  
In regards to the second claim, given the Board's favorable 
decision, that is the granting of the claim, further discussion 
of the VCAA is not necessary.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred from January 28, 2006, to January 29, 2006, at the Bert 
Fish Medical Center is denied.

Entitlement to payment for medical expenses incurred from March 
4, 2006, to March 8, 2006, at the Bert Fish Medical Center is 
granted, subject to the payment limitations set forth in 
38 C.F.R. § 17.1005 (2010).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


